Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a light emitting package, classified in class H01L33/52.
II.	Claims 9-17, drawn to method of manufacturing a light emitting package, classified in class H01L33/0095.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a to memory device that does not require cutting the encapsulant to form the independent light emitting package structure and instead encapsulant and can be selectively deposited on independent light emitting packages. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention.

.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
If Applicant elects Invention I above, further election is required among the following patentably distinct species:
Species IA: The embodiment of Figures 2A regarding a light emitting package having only the upper surface of the light transmissive layer form the anti-adhesion upper surface and side surfaces of the light transmissive layer and the outer surface of the reflection layer form the anti-adhesion surrounding surface (not currently claimed).
Species IB: The embodiment of Figure 2B regarding a light emitting package having the light transmissive layer and the partially upper surface of the reflection layer form the anti-adhesion upper surface and side surfaces of the reflection layer form the anti-adhesion surrounding surface and the lower surface is formed by the reflection layer (Claims 4-7 are generic to Species IB and ID).
Species IC: The embodiment of Figure 2C and 2E regarding a light emitting package where only the upper surface of the light transmissive layer forms the anti-adhesion upper surface corresponding to the light emergent surface, and only the side surfaces of the light transmissive layer form the anti-adhesion surrounding surface and not having reflection layer (not currently claimed).
Species ID: The embodiment of Figure 2D regarding a light emitting package having the upper surfaces of the light transmissive layer and the reflection layer form the anti-adhesion upper surface and the side surfaces of the reflection layer form the anti-

If Applicant elects Invention II above, further election is required among the following patentably distinct species:
Species IIA: The embodiment of Figures 8A-8D regarding a method of forming a light emitting package having. forming a light transmissive layer to surround surrounding surfaces of the plurality of light emitting chips and cover light emergent surfaces of the plurality of light emitting chips and not having light the reflection layer (at least Claim 16)
Species IIB: The embodiment of Figures 5, 9A-9E regarding a method of forming light emitting package having forming a reflection layer to surround surrounding surfaces of the plurality of light emitting chips, a reflective material being mixed in the reflection layer and having light transmissive layer only light emerging surface of light emitting chips. (at least Claim 14)
Species IIC: The embodiment of Figure 6 and 7 regarding a method of forming the light transmissive layer to surround the surrounding surfaces of the plurality of light emitting chips and forming the reflection layer to surround the light transmissive layer.

The species are independent or distinct because of the reasons listed above. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to Benoit Castel on 10/14/2011 to request an oral election to the above restriction requirement, but did not result in an election being made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DMITRIY  YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891